DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2021 was filed prior to the mailing date of the present, first Official action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over WO 2012/146626 A2 to Element Six Ltd. et al. (hereinafter “Element Six”) (copy provided herewith) in view of United States Pre-Grant Patent Application Publication No. 2011/0036642 A1 to Eyre et al. (hereinafter “Eyre”).

Referring to Applicant’s independent claim 1, Element Six discloses a superhard construction (See Abstract) comprising: a substrate comprising a peripheral surface, an interface surface and a longitudinal axis (page 4, ll. 17-18 of Element Six); and a super hard material layer formed over the substrate and having an exposed outer surface forming a working surface (page 4, ll. 19-21 of Element Six), a peripheral surface extending therefrom and an interface surface (page 4, ll. 19-21 of Element Six); wherein one of the interface surface of the substrate or the interface surface of the super hard material layer comprises (page 4, ll. 22-23 of Element Six): one or more projections arranged to project from the interface surface, the height of the one or more projections being uneven (page. 4, ll. 24-26 of Element Six).
In at least one embodiment disclosed therein, Element Six teaches all or a majority of the projections do not have any surface substantially parallel to either the cutting face of the ultrahard layer which will be attached thereto, or the plane through which the longitudinal axis of the substrate extends (page 12, ll. 9-13; FIG. 4 of Element Six).  Although Element Six teaches further the projections may be all the same height or some may be of greater height than others (page 12, ll. 13-14; FIG. 4), Element Six does not teach explicitly “the height of the one or more projections being between around 0.2mm to around 1.0mm measured from the lowest point on the interface surface from which the one or more projections extend.”
However, Eyre teaches a cutting element comprising a substrate and an ultra-hard material layer formed over the substrate and an interface surface, interfacing with the ultra-hard material layer and substrate, having several spaced-apart projections arranged in an annular row (See Abstract of Eyre).  In an exemplary embodiment, Eyre teaches a projection has a height of about 30% to about 70% of the thickness t of the ultra-hard layer (par. [0041]; FIGS. 2 and 5 of Eyre).  In another exemplary embodiment, the height of the projection is about 35% to about 45% of the thickness t of the ultra-hard layer (par. [0041] of Eyre).  In yet another exemplary embodiment, Eyre teaches the thickness t of the ultra-hard layer is 0.100 inches, and the height of the projection is 0.04 inches (par. [0041] of Eyre).  Eyre teaches further the staggered or mis-aligned distribution of the three-dimensional projections at the interface helps to distribute the compressive and tensile stresses and reduce the magnitude of the stress fields and arrest crack growth by preventing an uninterrupted path for crack growth (par. [0057] of Eyre).  There is a reasonable expectation the projections of Element Six may be modified according to the teachings of Eyre.  As Eyre teaches the projections distribute the compressive and tensile stresses and reduce the magnitude of the stress fields and arrest crack growth by preventing an uninterrupted path for crack growth (par. [0057] of Eyre), a set of projections having identical or substantially identical dimensions and arrangement as taught by Eyre would benefit the resultant superhard construction of Element Six.  For this reason, a person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the superhard construction of Element Six and adopt the dimensions and arrangement of projections taught by Eyre.  A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to do so given Eyre teaches the staggered or mis-aligned distribution of the three-dimensional projections at the interface helps to distribute the compressive and tensile stresses and reduce the magnitude of the stress fields and arrest crack growth by preventing an uninterrupted path for crack growth (par. [0057] of Eyre).  The projection height range taught by Element Six as modified by Eyre renders obvious Applicant’s claimed range.  The projection height range taught by Element Six as modified by Eyre overlaps Applicant’s claimed range of “between around 0.2 mm to around 1.0 mm”. MPEP 2144.05 [R-08.2017] (I)  

Referring to Applicant’s claim 2, in an exemplary embodiment, Eyre teaches a projection has a height of about 30% to about 70% of the thickness t of the ultra-hard layer (par. [0041]; FIGS. 2 and 5 of Eyre).  In another exemplary embodiment, the height of the projection is about 35% to about 45% of the thickness t of the ultra-hard layer (par. [0041] of Eyre).  In yet another exemplary embodiment, Eyre teaches the thickness t of the ultra-hard layer is 0.100 inches, and the height of the projection is 0.04 inches (par. [0041] of Eyre).  The projection height range taught by Element Six as modified by Eyre renders obvious Applicant’s claimed range.  The projection height range taught by Element Six as modified by Eyre overlaps Applicant’s claimed range of “between around 0.3 mm to around 0.8 mm”. MPEP 2144.05 [R-08.2017] (I)

Referring to Applicant’s claim 3, Element Six as modified by Eyre teaches all or a majority of the interface surface between the spaced-apart projections is non-curved and extends in one or more planes which are not substantially parallel to the plane of the exposed outer surface of the super hard material layer (page 5, ll. 1-4 of Element Six).

Referring to Applicant’s claim 4, Element Six as modified by Eyre teaches the substrate having a central longitudinal axis, wherein all or a majority of the interface surface between the spaced-apart projections extends in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis of the substrate extends (page 5, ll. 5-8 of Element Six).

Referring to Applicant’s claim 5, Element Six as modified by Eyre teaches the projections are arranged in one or more substantially radial arrays around the central longitudinal axis of the substrate (page 9, ll. 9-13; page 9, l. 27 – page 10, l. 1 of Element Six).

Referring to Applicant’s claim 6, Element Six as modified by Eyre teaches the projections are arranged in a first array and a second array, the second array being positioned radially within the first array (page 9, ll. 9-13 of Element Six).

Referring to Applicant’s claim 7, Element Six as modified by Eyre teaches the first and second arrays are substantially concentric with the substrate (page 9, ll. 14-17 of Element Six).

Referring to Applicant’s claim 8, Element Six as modified by Eyre teaches the first array comprises substantially double the number of projections than the second array (page 11, ll. 7-9 of Element Six).

Referring to Applicant’s claim 9, Element Six as modified by Eyre teaches the projections in the first and second arrays are staggered relative to each other (page 9, l. 27 – page 10, l. 1 of Element Six).

Referring to Applicant’s claim 10, Element Six as modified by Eyre teaches the projections are randomly arranged on one of the interface surface of the substrate or the interface surface of the super hard material layer (page 9, ll. 17-20 of Element Six).

Referring to Applicant’s claim 11, Element Six as modified by Eyre teaches one or more of the surfaces of all or a majority of the projections extend in one or more planes which are not substantially parallel to the plane of the exposed outer surface of the super hard material layer and/or in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis of the substrate extends (See Abstract; page 5, ll. 9-13 of Element Six).

Referring to Applicant’s claim 12, Element Six as modified by Eyre teaches the thickness of the super hard material layer about the central longitudinal axis of the substrate is substantially the same as the thickness of the super hard material layer at the peripheral surface (page 5, ll. 14-16 of Element Six).

Referring to Applicant’s claim 17, Element Six as modified by Eyre teaches the exposed outer surface of the super hard layer is substantially planar (page 9, ll. 1-5; FIG. 1 of Element Six).

Referring to Applicant’s claim 18, Element Six as modified by Eyre teaches the one or more projections may be all the same height (page 12, ll. 13-14; FIG. 4 of Element Six).

Referring to Applicant’s claim 19, Element Six as modified by Eyre teaches the construction disclosed therein comprises a plurality of projections arranged in a first array and a second array concentrically located within the first array, wherein the projections in the first array are of a greater height than the projections in the second array (page 9, ll. 9-13; FIG. 1; page 12, ll. 14-15 of Element Six)

Referring to Applicant’s claim 20, Element Six as modified by Eyre teaches any interface surface between any projections or not covered by the projections is uneven (page 10, ll. 10-14; page 12, ll. 16-21 of Element Six).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application Publication No. 2012/146626 A2 to Element Six Ltd. et al. (hereinafter “Element Six”) (copy provided by Applicant) in view of United States Pre-Grant Patent Application Publication No. 2011/0036642 A1 to Eyre et al. (hereinafter “Eyre”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2011/0120782 A1 to Cooley et al. (hereinafter “Cooley”).

Referring to Applicant’s claim 13, Element Six as modified by Eyre teaches the super hard material layer comprises polycrystalline diamond material and a plurality of interstitial regions between inter-bonded diamond grains forming the polycrystalline diamond material (page 7, l. 17 – page 8, l. 8 of Element Six); the super hard material layer comprising: a first region substantially free of a solvent/catalysing material (page 13, ll. 12-23; Element Six teaches the ultrahard material layer can be partially leached of catalyst material thereby forming naturally a leached first region and an unleached second region); and a second region remote from the working surface that includes solvent/ catalysing material in a plurality of the interstitial regions (page 13, ll. 12-23; Element Six teaches the ultrahard material layer can be partially leached of catalyst material thereby forming naturally a leached first region and an unleached second region).
Although Element Six as modified by Eyre teaches forming leached and unleached regions by virtue of only partially removing catalyst material from the ultrahard material layer disclosed therein (page 13, ll. 12-23 of Element Six), Element Six as modified by Eyre does not teach explicitly that “wherein the first region extends to a depth of greater than around 300 microns from the working surface into the body of polycrystalline diamond material” according to Applicant’s claim language.
However, Cooley teaches a polycrystalline diamond compact comprising a substrate including an interfacial surface having a raised region (See Abstract of Cooley).  In at least one embodiment disclosed therein, Cooley teaches the polycrystalline diamond table includes a first region adjacent to the interfacial surface of the substrate and having metal-solvent catalyst occupying the interstitial regions of the first region (par. [0030]; FIG. 1C of Cooley).  Cooley teaches further the polycrystalline diamond table also includes a leached second region remote from the substrate that extends inwardly to a selected depth or depths from the major surface (par. [0030]; FIG. 1C of Cooley).  In at least one embodiment disclosed therein, Cooley teaches the maximum leach depth of second region may be greater than 250 μm, and in other embodiments may be greater than 300 μm to about 425 μm, greater than 350 μm to about 400 μm, greater than 350 μm to about 375 μm, about 375 μm to about 400 μm, or about 500 μm to about 650 μm (par. [0031] of Cooley).  Cooley teaches depleting the metal-solvent catalyst via leaching to form the leached second region relieves some of the residual radial compressive stresses. High residual radial compressive stresses are typically desirable in a PCD table to help prevent crack propagation therein (par. [0038] of Cooley).  Conventionally, after leaching, Cooley teaches the radial compressive stresses can be relieved to such an extent that the PCD table is significantly less damage tolerant, such as a reduced impact resistance and/or a reduced fracture toughness (par. [0038] of Cooley).  However, Cooley teaches the raised region of the interfacial surface of the substrate in combination with the reduced cross-sectional area of the PCD table over the raised region results in significantly higher radial compressive stresses in the PCD table that if the interfacial surface were planar (par. [0038] of Cooley).  Cooley teaches contraction of the raised region during cooling from the HPHT process used to form or bond the PCD table induces higher compressive stresses in the PCD table at and near the raised region than would occur if the interfacial surface was planar (par. [0038] of Cooley). Consequently, after leaching to form the leached second region, Cooley teaches the residual radial compressive stresses in the PCD table at and near the raised region are retained at a sufficient damage tolerant level (par. [0038] of Cooley).  In some embodiments disclosed therein, Cooley teaches the residual radial compressive stresses in the PCD table may be at a level comparable to or may be approximately equal to the residual radial compressive stress that would be present in the PCD table if the interfacial surface was generally planar and the PCD table was un-leached (par. [0038] of Cooley).  Before the effective filing date of the claimed invention a person having ordinary skill in the art would recognize and appreciate Element Six as modified by Eyre and Cooley are drawn generally to superhard constructions and, in particular, polycrystalline diamond constructions having substrates comprising interfacial surfaces having raised regions.  A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the teachings of Element Six as modified by Eyre and adopt the well-defined regions and leach depth(s) taught by Cooley.  A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to do so given both Element Six as modified by Eyre and Cooley are leaching superhard constructions whose substrates include interfacial surfaces having raised regions.  A person having ordinary skill in the art before the effective filing date of the claimed invention would also be motivated to do so given Cooley teaches at length the benefits imparted upon the construction with respect to the residual radial compressive stress, which would also necessarily be imparted to the superhard construction taught by Element Six as modified by Eyre.  The leach depth(s) taught by Element Six as modified by Eyre and Cooley renders obvious Applicant’s claimed range. The leach depth(s) taught by Element Six as modified by Eyre and Cooley encompass entirely Applicant’s claimed range of “greater than around 300 microns.” MPEP 2144.05 [R-07.2015] (I)

Referring to Applicant’s claim 14, Element Six as modified by Eyre and Cooley teaches the first region extends to a depth greater than 300 μm to about 425 μm, greater than 350 μm to about 400 μm, greater than 350 μm to about 375 μm, about 375 μm to about 400 μm, or about 500 μm to about 650 μm from the working surface into the body of polycrystalline diamond material (par. [0031] of Cooley).  The leach depth(s) taught by Element Six as modified by Eyre and Cooley renders obvious Applicant’s claimed range.  The leach depth(s) taught by Element Six as modified by Eyre and Cooley overlap and share and/or include the lowest endpoint of Applicant’s claimed range of “between around 300 microns to around 1500 microns.”  MPEP 2144.05 [R-07.2015] (I)

Referring to Applicant’s claim 15, Element Six as modified by Eyre and Cooley teaches the first region extends to a depth greater than 300 μm to about 425 μm, greater than 350 μm to about 400 μm, greater than 350 μm to about 375 μm, about 375 μm to about 400 μm, or about 500 μm to about 650 μm from the working surface into the body of polycrystalline diamond material (par. [0031] of Cooley).  The leach depth(s) taught by Element Six as modified by Eyre and Cooley renders obvious Applicant’s claimed range.  The leach depth(s) taught by Element Six as modified by Eyre and Cooley overlap and share and/or include the lowest endpoint of Applicant’s claimed range of “between around 300 microns to around 1000 microns.”  MPEP 2144.05 [R-07.2015] (I)

Referring to Applicant’s claim 16, Element Six as modified by Eyre and Cooley teaches the first region extends to a depth greater than about 500 μm to about 650 μm from the working surface into the body of polycrystalline diamond material (par. [0031] of Cooley). The leach depth(s) taught by Element Six as modified by Eyre and Cooley renders obvious Applicant’s claimed range.  The leach depth(s) taught by Element Six as modified by Eyre and Cooley overlaps and includes the lowest endpoint of Applicant’s claimed range of “between around 600 microns to around 1000 microns.”  MPEP 2144.05 [R-07.2015] (I)

Claims 1, 2, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2010/0294571 A1 to Belnap et al. (hereinafter “Belnap”).

Referring to Applicant’s independent claim 1, Belnap teaches a superhard construction (See Abstract) comprising: a substrate comprising a peripheral surface, an interface surface and a longitudinal axis (pars. [0165-170], [0180]; the circumferential edge of Belnap is equivalent to Applicant’s claim term “a peripheral surface”; the interface surface of Belnap is equivalent to Applicant’s claim term “an interface surface”; the center axis of Belnap is equivalent to Applicant’s claim term “a longitudinal axis”); and a super hard material layer formed over the substrate (par. [0048]; the PCD body of Belnap is equivalent to Applicant’s claim term “a superhard material layer”) and having an exposed outer surface forming a working surface, a peripheral surface extending therefrom and an interface surface (pars. [0048-49]; the upper surface of Belnap is equivalent to Applicant’s claim terms “an exposed outer surface” and “a working surface”; the peripheral surface of Belnap is equivalent to Applicant’s claim term “a peripheral surface”; the interface surface of Belnap is equivalent to Applicant’s claim term “an interface surface”); wherein one of the interface surface of the substrate or the interface surface of the super hard material layer (par. [0169]) comprises: one or more projections arranged to project from the interface surface (par. [0169]), the height of each of the one or more projections being at most 0.035 inches (0.89 mm) or at most 0.030 inches (0.76 mm) or at most 0.025 inches (0.64 mm) or at most 0.020 inches (0.51 mm) measured from the lowest point on the interface surface from which the one or more projections extend (par. [0169]).  The height ranges taught by Belnap render obvious Applicant’s claimed range.  The height ranges taught by Belnap lie within and at least one is close enough to the highest endpoint of Applicant’s claimed range “between around 0.2 mm to around 1.0 mm.” MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 2, Belnap teaches the height of each of the one or more projections being at most 0.035 inches (0.89 mm) or at most 0.030 inches (0.76 mm) or at most 0.025 inches (0.64 mm) or at most 0.020 inches (0.51 mm) measured from the lowest point on the interface surface from which the one or more projections extend (par. [0169]).  The height ranges taught by Belnap render obvious Applicant’s claimed range.  The height ranges taught by Belnap lie within and at least one is close enough to the highest endpoint of Applicant’s claimed range “between around 0.3 mm to around 0.8 mm.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, Belnap teaches the thickness of the super hard material layer about the central longitudinal axis of the substrate is substantially the same as the thickness of the super hard material layer at the peripheral surface (pars. [0049], [0123]).

Referring to Applicant’s claim 13, Belnap teaches the super hard material layer comprises polycrystalline diamond material and a plurality of interstitial regions between inter-bonded diamond grains forming the polycrystalline diamond material (pars. [0048-49]); the superhard material layer comprising: a first region substantially free of a solvent/catalysing material (par. [0120]); and a second region remote from the working surface that includes solvent/ catalysing material in a plurality of the interstitial regions (par. [0122]); wherein the first region extends to a depth of at least 300 microns and of at most 1500 microns from the working surface into the body of polycrystalline diamond material (par. [0120]).  The depth range taught by Belnap renders obvious Applicant’s claimed range.  The depth range taught by Belnap shares the lowest endpoint of and lies within Applicant’s claimed range of “greater than around 300 microns”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, Belnap teaches the first region extends to a depth of at least 300 microns and of at most 1500 microns (par. [0120]) from the working surface into the body of polycrystalline diamond material.  The depth range taught by Belnap renders obvious Applicant’s claimed range.  The depth range taught by Belnap is identical to Applicant’s claimed range of “between around 300 microns up to around 1500 microns.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, Belnap teaches the first region extends to a depth of at least 300 microns and of at most 1500 microns (par. [0120]) from the working surface into the body of polycrystalline diamond material. The depth range taught by Belnap renders obvious Applicant’s claimed range. The depth range taught by Belnap shares the lowest endpoint and lies within Applicant’s claimed range of “between around 300 microns up to around 1000 microns.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Belnap teaches the first region extends to a depth of at least 300 microns and of at most 1500 microns (par. [0120]) from the working surface into the body of polycrystalline diamond material. The depth range taught by Belnap renders obvious Applicant’s claimed range. The depth range taught by Belnap lies within Applicant’s claimed range of “between around 600 microns up to around 1000 microns.” MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 17, Belnap teaches the exposed outer surface of the super hard layer is substantially planar (pars. [0048-49]; FIG. 2).

Referring to Applicant’s claim 18, Belnap teaches the one or more projections are of equal height (pars. [0173-175]; Table VII, Substrates A1, A2 and A3).

Referring to Applicant’s claim 20, Belnap teaches any interface surface between any projections or not covered by the projections is uneven (pars. [0165-170], [0180], [0185]). 

Claims 3-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2010/0294571 A1 to Belnap et al. (hereinafter “Belnap”) as applied to claim 1 above, and further in view of WO 2012/146626 A2 to Element Six Ltd. et al. (hereinafter “Element Six”) (copy provided in prior Official action).

Referring to Applicant’s claim 3, although Belnap teaches all or a majority of the interface surface between the spaced-apart projections is non-curved (pars. [0165], [0180] of Belnap), Belnap does not teach explicitly all or a majority of the interface surface “extends in one or more planes which are not substantially parallel to the plane of the exposed outer surface of the super hard material layer” according to Applicant’s claim language.
However, Element Six teaches a superhard construction (See Abstract) comprising a substrate comprising a peripheral surface, an interface surface and a longitudinal axis (page 4, ll. 17-18 of Element Six); and a super hard material layer formed over the substrate and having an exposed outer surface forming a working surface (page 4, ll. 19-21 of Element Six), a peripheral surface extending therefrom and an interface surface (page 4, ll. 19-21 of Element Six); wherein one of the interface surface of the substrate or the interface surface of the super hard material layer comprises (page 4, ll. 22-23 of Element Six): one or more projections arranged to project from the interface surface (page. 4, ll. 24-26 of Element Six).  In at least one embodiment disclosed therein, Element Six teaches all or a majority of the projections do not have any surface substantially parallel to either the cutting face of the ultrahard layer which will be attached thereto, or the plane through which the longitudinal axis of the substrate extends (page 12, ll. 9-13; FIG. 4 of Element Six).  In some embodiments, Element Six teaches one or more of the surfaces of all or a majority of the projections extend in one or more planes which are not substantially parallel to the plane of the exposed outer surface of the ultrahard material layer and/or in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis of the substrate extends (page 5, ll. 1-15 of Element Six).  Element Six teaches the arrangement and shape of the projections and spaces therebetween may affect the stress distributions in the cutting element and may act to improve the cutting element's resistance to crack growth, in particular crack growth along the interface surface, for example by arresting or diverting crack growth across the stress zones in, around and above the projections (page 11, ll. 21-26 of Element Six).  In particular, Element Six teaches such embodiments may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).  There is a reasonable expectation the interface surface between the spaced-apart projections of Belnap can be modified according to the teachings of Element Six.  Like Element Six (page 11, ll. 21-26; page 14, ll. 4-8; FIGS. 1-5C of Element Six), Belnap too teaches the shape of the protrusions reduce stress concentrations and crack growth (pars. [0166], [0175] of Belnap).  While Belnap teaches modifying the shape of the protrusions (pars. [0166], [0175] of Belnap), unlike Element Six (page 11, ll. 21-26; page 14, ll. 4-8; FIGS. 1-5C of Element Six), Belnap does not teach modifying the interfacial surface between the protrusions to contribute to reducing stresses.  In contrast, Element Six teaches modifying the interfacial surface between the protrusions may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the interfacial surface between the protrusions of Belnap and adopt the modified interfacial surface between the protrusions of Element Six.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Element Six teaches modifying the interfacial surface between the protrusions may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).

Referring to Applicant’s claim 4, although Belnap teaches the substrate having a central longitudinal axis (par. [0180] of Belnap), Belnap does not teach explicitly “all or a majority of the interface surface between the spaced-apart projections extends in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis of the substrate extends” according to Applicant’s claim language.
However, Element Six teaches a superhard construction (See Abstract) comprising a substrate comprising a peripheral surface, an interface surface and a longitudinal axis (page 4, ll. 17-18 of Element Six); and a super hard material layer formed over the substrate and having an exposed outer surface forming a working surface (page 4, ll. 19-21 of Element Six), a peripheral surface extending therefrom and an interface surface (page 4, ll. 19-21 of Element Six); wherein one of the interface surface of the substrate or the interface surface of the super hard material layer comprises (page 4, ll. 22-23 of Element Six): one or more projections arranged to project from the interface surface, the height of the one or more projections being uneven (page. 4, ll. 24-26 of Element Six).  In at least one embodiment disclosed therein, Element Six teaches all or a majority of the projections do not have any surface substantially parallel to either the cutting face of the ultrahard layer which will be attached thereto, or the plane through which the longitudinal axis of the substrate extends (page 12, ll. 9-13; FIG. 4 of Element Six).  In some embodiments, Element Six teaches one or more of the surfaces of all or a majority of the projections extend in one or more planes which are not substantially parallel to the plane of the exposed outer surface of the ultrahard material layer and/or in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis of the substrate extends (page 5, ll. 1-15 of Element Six).  Element Six teaches the arrangement and shape of the projections and spaces therebetween may affect the stress distributions in the cutting element and may act to improve the cutting element's resistance to crack growth, in particular crack growth along the interface surface, for example by arresting or diverting crack growth across the stress zones in, around and above the projections (page 11, ll. 21-26 of Element Six).  In particular, Element Six teaches such embodiments may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).  There is a reasonable expectation the interface surface between the spaced-apart projections of Belnap can be modified according to the teachings of Element Six.  Like Element Six (page 11, ll. 21-26; page 14, ll. 4-8; FIGS. 1-5C of Element Six), Belnap too teaches the shape of the protrusions reduce stress concentrations and crack growth (pars. [0166], [0175] of Belnap).  While Belnap teaches modifying the shape of the protrusions (pars. [0166], [0175] of Belnap), unlike Element Six (page 11, ll. 21-26; page 14, ll. 4-8; FIGS. 1-5C of Element Six), Belnap does not teach modifying the interfacial surface between the protrusions to contribute to reducing stresses.  In contrast, Element Six teaches modifying the interfacial surface between the protrusions may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the interfacial surface between the protrusions of Belnap and adopt the modified interfacial surface between the protrusions of Element Six.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Element Six teaches modifying the interfacial surface between the protrusions may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).

Referring to Applicant’s claim 5, although Belnap teaches the projections are arranged around the central longitudinal axis of the substrate (par. [0180] of Belnap), Belnap does not teach explicitly the projections are “arranged in one or more substantially radial arrays around the central longitudinal axis of the substrate” according to Applicant’s claim language.
However, Element Six teaches a superhard construction (See Abstract) comprising a substrate comprising a peripheral surface, an interface surface and a longitudinal axis (page 4, ll. 17-18 of Element Six); and a super hard material layer formed over the substrate and having an exposed outer surface forming a working surface (page 4, ll. 19-21 of Element Six), a peripheral surface extending therefrom and an interface surface (page 4, ll. 19-21 of Element Six); wherein one of the interface surface of the substrate or the interface surface of the super hard material layer comprises (page 4, ll. 22-23 of Element Six): one or more projections arranged to project from the interface surface (page. 4, ll. 24-26 of Element Six).  In at least one embodiment disclosed therein, Element Six teaches the interface surface includes a plurality of spaced-apart projections that are arranged in a substantially annular first array and are spaced from the peripheral edge, and a second or inner substantially annular array of projections that are radially within the first array (page 9, ll. 10-14; FIG. 1 of Element Six).  In some embodiments, Element Six teaches the spaced-apart projections are arranged in two arrays which are disposed in two substantially circular paths around a central longitudinal axis of the substrate (page 9, ll. 16-19; FIGS. 1, 2A-2D of Element Six).  Element Six teaches the projections in the second array may be positioned to radially align with the spaces between the projections in the first array such that the projections and spaces may be staggered, with projections in one array overlapping spaces in the next array (page 9, l. 30 – page 10, l. 1 of Element Six).  Element Six teaches this staggered or mis-aligned distribution of three-dimensional features on the interface surface may assist in distributing compressive and tensile stresses and/or reducing the magnitude of the stress fields and/or arresting crack growth by preventing an uninterrupted path for crack growth (page 10, ll. 1-5 of Element Six).  There is a reasonable expectation the pattern or layout of the protrusions on the interfacial surface taught by Belnap can be modified according to the teachings of Element Six.  Element Six teaches an exemplary staggered or mis-aligned distribution of three-dimensional features of the second array within the three-dimensional features of the first array on the interface surface may assist in distributing compressive and tensile stresses and/or reducing the magnitude of the stress fields and/or arresting crack growth by preventing an uninterrupted path for crack growth (page 10, ll. 1-5 of Element Six).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the pattern or layout of the protrusions on the interfacial surface taught by Belnap using the teachings of Element Six.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Element Six teaches the staggered or mis-aligned distribution of three-dimensional features on the interface surface may assist in distributing compressive and tensile stresses and/or reducing the magnitude of the stress fields and/or arresting crack growth by preventing an uninterrupted path for crack growth (page 10, ll. 1-5 of Element Six).

Referring to Applicant’s claim 6, Belnap as modified by Element Six teaches the projections are arranged in a first array and a second array, the second array being positioned radially within the first array (page 9, ll. 10-14; FIG. 1 of Element Six).

Referring to Applicant’s claim 7, Belnap as modified by Element Six teaches the first and second arrays are substantially concentric with the substrate (page 9, ll. 16-19; FIGS. 1, 2A-2D of Element Six).

Referring to Applicant’s claim 8, Belnap as modified by Element Six teaches the first array comprises substantially double the number of projections than the second array (page 11, ll. 8-10 of Element Six).

Referring to Applicant’s claim 9, Belnap as modified by Element Six teaches the projections in the first and second arrays are staggered relative to each other (page 9, l. 30 – page 10, l. 5 of Element Six).

Referring to Applicant’s claim 10, although Belnap teaches the projections are arranged on one of the interface surface of the substrate or the interface surface of the super hard material layer (par. [0180] of Belnap), Belnap does not teach explicitly the projections are “randomly arranged on one of the interface surface of the substrate or the interface surface of the super hard material layer” according to Applicant’s claim language.
In at least one embodiment disclosed therein, Element Six teaches the interface surface includes a plurality of spaced-apart projections that are arranged in a substantially annular first array and are spaced from the peripheral edge, and a second or inner substantially annular array of projections that are radially within the first array (page 9, ll. 10-14; FIG. 1 of Element Six).  In some embodiments, Element Six teaches the spaced-apart projections are arranged in two arrays which are disposed in two substantially circular paths around a central longitudinal axis of the substrate (page 9, ll. 16-19; FIGS. 1, 2A-2D of Element Six).  However, in the alternative, Element Six also teaches the placement of the projections may be in an ordered non-annular array on the interface surface or the projections may be randomly distributed thereon rather than in a substantially circular or other ordered array (page 9, ll. 19-22 of Element Six).  Element Six teaches the arrangement of the projections and spaces therebetween may affect the stress distributions in the cutting element and may act to improve the cutting element's resistance to crack growth, in particular crack growth along the interface surface, for example by arresting or diverting crack growth across the stress zones in, around and above the projections (page 11, ll. 21-26 of Element Six).  There is a reasonable expectation the arrangement, pattern or layout of the protrusions on the interfacial surface taught by Belnap can be modified according to the teachings of Element Six.  Given Element Six teaches the arrangement of the projections and spaces therebetween may affect the stress distributions in the cutting element and may act to improve the cutting element's resistance to crack growth, in particular crack growth along the interface surface, for example by arresting or diverting crack growth across the stress zones in, around and above the projections (page 11, ll. 21-26 of Element Six), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the arrangement, pattern or layout of the protrusions on the interfacial surface taught by Belnap according to the aforementioned teachings of Element Six.

Referring to Applicant’s claim 11, Belnap does not teach explicitly “one or more of the surfaces of all or a majority of the projections extend in one or more planes which are not substantially parallel to the plane of the exposed outer surface of the super hard material layer and/or in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis of the substrate extends” according to Applicant’s claim language.
However, Element Six teaches a superhard construction (See Abstract) comprising a substrate comprising a peripheral surface, an interface surface and a longitudinal axis (page 4, ll. 17-18 of Element Six); and a super hard material layer formed over the substrate and having an exposed outer surface forming a working surface (page 4, ll. 19-21 of Element Six), a peripheral surface extending therefrom and an interface surface (page 4, ll. 19-21 of Element Six); wherein one of the interface surface of the substrate or the interface surface of the super hard material layer comprises (page 4, ll. 22-23 of Element Six): one or more projections arranged to project from the interface surface (page. 4, ll. 24-26 of Element Six).  In at least one embodiment disclosed therein, Element Six teaches all or a majority of the projections do not have any surface substantially parallel to either the cutting face of the ultrahard layer which will be attached thereto, or the plane through which the longitudinal axis of the substrate extends (page 12, ll. 9-13; FIG. 4 of Element Six).  In some embodiments, Element Six teaches one or more of the surfaces of all or a majority of the projections extend in one or more planes which are not substantially parallel to the plane of the exposed outer surface of the ultrahard material layer and/or in one or more planes which are not substantially parallel to a plane through which the central longitudinal axis of the substrate extends (page 5, ll. 1-15 of Element Six).  Element Six teaches the arrangement and shape of the projections and spaces therebetween may affect the stress distributions in the cutting element and may act to improve the cutting element's resistance to crack growth, in particular crack growth along the interface surface, for example by arresting or diverting crack growth across the stress zones in, around and above the projections (page 11, ll. 21-26 of Element Six).  In particular, Element Six teaches such embodiments may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).  There is a reasonable expectation the interface surface between the spaced-apart projections of Belnap can be modified according to the teachings of Element Six.  Like Element Six (page 11, ll. 21-26; page 14, ll. 4-8; FIGS. 1-5C of Element Six), Belnap too teaches the shape of the protrusions reduce stress concentrations and crack growth (pars. [0166], [0175] of Belnap).  While Belnap teaches modifying the shape of the protrusions (pars. [0166], [0175] of Belnap), unlike Element Six (page 11, ll. 21-26; page 14, ll. 4-8; FIGS. 1-5C of Element Six), Belnap does not teach modifying the interfacial surface between the protrusions to contribute to reducing stresses.  In contrast, Element Six teaches modifying the interfacial surface between the protrusions may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the interfacial surface between the protrusions of Belnap and adopt the modified interfacial surface between the protrusions of Element Six.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Element Six teaches modifying the interfacial surface between the protrusions may reduce internal stress and consequently extend working life through improving the resistance to cracking, chipping, and fracturing of cutting elements through the interface of the substrate or the ultra-hard material layer having unique geometries (page 14, ll. 4-8; FIGS. 1-5C of Element Six).

Referring to Applicant’s claim 19, although Belnap teaches the projections are arranged around the central longitudinal axis of the substrate (par. [0180] of Belnap), Belnap does not teach explicitly the superhard construction comprises “a plurality of projections arranged in a first array and a second array concentrically located within the first array, wherein the projections in the first array are of a greater height than the projections in the second array” according to Applicant’s claim language.  
However, Element Six teaches a superhard construction (See Abstract) comprising a substrate comprising a peripheral surface, an interface surface and a longitudinal axis (page 4, ll. 17-18 of Element Six); and a super hard material layer formed over the substrate and having an exposed outer surface forming a working surface (page 4, ll. 19-21 of Element Six), a peripheral surface extending therefrom and an interface surface (page 4, ll. 19-21 of Element Six); wherein one of the interface surface of the substrate or the interface surface of the super hard material layer comprises (page 4, ll. 22-23 of Element Six): one or more projections arranged to project from the interface surface (page. 4, ll. 24-26 of Element Six).  In at least one embodiment disclosed therein, Element Six teaches the interface surface includes a plurality of spaced-apart projections that are arranged in a substantially annular first array and are spaced from the peripheral edge, and a second or inner substantially annular array of projections that are radially within the first array (page 9, ll. 10-14; FIG. 1 of Element Six).  In some embodiments, Element Six teaches the spaced-apart projections are arranged in two arrays which are disposed in two substantially circular paths around a central longitudinal axis of the substrate (page 9, ll. 16-19; FIGS. 1, 2A-2D of Element Six).  Element Six teaches further the projections may be all the same height or some may be of a greater height than others (page 12, ll. 15-16 of Element Six).  There is a reasonable expectation the pattern or layout of the protrusions on the interfacial surface, as well as the heights of the protrusions, taught by Belnap can be modified according to the teachings of Element Six.  Belnap teaches the protrusions may have a maximum height of at most 0.050 inches (1.27 mm) (par. [0169] of Belnap) and teaches further each protrusion has a height-to-width or “protrusion” ratio of less than 0.7 (pars. [0168], [0170] of Belnap).  By utilizing protrusions having different heights according to teachings of Element Six (page 12, ll. 15-16 of Element Six) within the height and protrusion ratio parameters of Belnap (pars. [0168-0170] of Belnap), the resultant protrusions having different heights can affect the stress distributions in the resultant cutting element and improve the cutting element’s resistance to crack growth (page 11, ll. 21-26 of Element Six).  For instance, Element Six teaches the arrangement and shape of the projections and spaces therebetween may affect the stress distributions in the cutting element and may act to improve the cutting element's resistance to crack growth, in particular crack growth along the interface surface, for example by arresting or diverting crack growth across the stress zones in, around and above the projections (page 11, ll. 21-26 of Element Six).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the pattern or layout of the protrusions on the interfacial surface, as well as the heights of the protrusions, taught by Belnap according to the teachings of Element Six such that the second or inner substantially annular array of projections that are radially within the first array (page 9, ll. 10-14; FIG. 1 of Element Six) and the projections have different heights (page 12, ll. 15-16 of Element Six).  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Element Six teaches the arrangement and shape of the projections and spaces therebetween may affect the stress distributions in the cutting element and may act to improve the cutting element's resistance to crack growth, in particular crack growth along the interface surface, for example by arresting or diverting crack growth across the stress zones in, around and above the projections (page 11, ll. 21-26 of Element Six).

Prior Art Cited, Yet Not Relied Upon
The prior art cited in the attached PTO-892 form, yet not relied upon in the pending claim rejections, is as follows: United States Patent No. 7,493,972 to Schmidt; United States Pre-Grant Patent Application Publication No. 2011/0192652 A1 to Shen; United States Patent No. 10,941,500 B1 to Myrick; EP 0 389 800 A1 to Cerutti (copy provided herewith); and, WO 2013/014192 A2 to Jonker (copy provided herewith).
The above-referenced prior art cited in the PTO-892 teach claim elements recited in at least pending claims 1, 2, 4, 5-10 and 12-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731